Citation Nr: 0914211	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  06-10 969A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a fee basis outpatient identification card.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 administrative decision 
by the St. Louis VAMC, Jefferson Barracks Division, which 
denied a claim for entitlement to a fee basis identification 
card.

The record reflects that the Veteran submitted additional 
evidence to the Board in conjunction with this case, and that 
his representative waived initial review of this evidence by 
the agency of original jurisdiction in a March 2009 
Appellant's Brief in accord with 38 C.F.R. § 20.1304 (2008).


FINDINGS OF FACT

1.  The Veteran is currently service connected for the 
following disabilities:  diabetes mellitus with lower 
extremity peripheral neuropathy and dermatophytosis of both 
feet (100 percent); post-traumatic stress disorder (PTSD) 
(100 percent); a gunshot wound, through and though, left 
thigh (40 percent); a gunshot wound, through and through, 
muscle group XX (20 percent); post-operative residuals of 
removal of L4-L5 disc (20 percent); cholecystectomy (10 
percent); tender scars, residuals of a gunshot wound (10 
percent); hemorrhoids (0 percent); and post-operative 
laparotomy (0 percent).  The Veteran was granted entitlement 
to a total disability rating for compensation based on 
individual unemployability (TDIU), effective March 28, 1985, 
and a total scheduler rating of 100 percent, effective May 
30, 2001. 

2.  The Veteran lives in St. Louis, Missouri, approximately 3 
miles from the St. Louis VAMC, John Cochran Division.

3.  A geographically accessible VA facility is capable of 
providing the medical services required by the Veteran. 


CONCLUSION OF LAW

The criteria for entitlement to a fee basis outpatient 
identification card have not been met.  38 U.S.C.A. § 1703 
(West 2002); 38 C.F.R. § 17.52 (2008).
	

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  
VA must notify the claimant (and his or her representative, 
if any) of any information and evidence not of record: (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was not provided a specific notice 
letter that satisfied the requirements of VA's duty to 
notify.  The U.S. Court of Appeals for the Federal Circuit 
has held that any error in a VCAA notice should be presumed 
prejudicial. The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  In this case, the record 
reflects that the Veteran was advised of the criteria for 
establishing entitlement to VA fee basis care April 2006 
Statement of the Case, and the June 2006 Supplemental 
Statement of the Case.  He also showed actual knowledge that 
he could submit evidence to substantiate the claim when he 
submitted several medical statements in support of the 
appeal.  He has been provided ample opportunity to submit 
evidence and argument in support of his claim, and both he 
and his representative have done so.  For these reasons, it 
is not prejudicial to the Veteran for the Board to proceed to 
finally decide this appeal as any error in the timing and 
content of notice did not affect the essential fairness of 
the adjudication.

The Board also finds that VA has satisfied its duty to assist 
the veteran in the development of the claim.  Neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes, that when VA facilities or other government 
facilities are not capable of furnishing economical hospital 
care or medical services because of geographic 
inaccessibility or are not capable of furnishing care or 
services required, VA may contract with non-VA facilities to 
provide the appropriate care.  38 C.F.R. § 17.52 (2008).  
Hospital care or medical services will be authorized to a 
Veteran under a number of circumstances including for 
treatment of (i) A service-connected disability; or (ii) A 
disability for which a Veteran was discharged or released 
from the active military, naval, or air service; or (iii) A 
disability of a Veteran who has a total disability permanent 
in nature from a service-connected disability; or (iv) a 
disability associated with and held to be aggravating a 
service-connected disability; or (v) any disability of a 
Veteran participating in a rehabilitation program under 38 
U.S.C. ch. 31 and when there is a need for hospital care or 
medical services for any of the reasons enumerated in Sec. 
17.48(j).

The Veteran is seeking entitlement to a fee basis outpatient 
identification card.  Specifically, the Veteran asserted in a 
September 2006 statement that he is in need of specific 
mental health care treatment that cannot be provided at VA.  
In this regard, the Board notes that the Veteran is not 
asserting that the nearest VA medical facility is incapable 
of providing mental health care treatment in general.  
Rather, he argues that, due to issues of mistrust and 
paranoia about the VA health care system, which are enhanced 
by his psychiatric disability, the nearest VA facility is 
unable to provide appropriate mental health care in his 
particular case.

The Veteran's claim was denied by the St. Louis VAMC on the 
basis that his disabilities did not prevent him from 
travelling to either the Jefferson Barracks or John Cochran 
divisions of the VAMC, and that both divisions were capable 
of providing the psychiatric services that he requests.  In 
addition, it was also determined that he lived approximately 
3 miles from the St. Louis VAMC, John Cochran Division, and 
routinely received other medical care at that facility.

As an initial matter, the Board points out that it does have 
jurisdiction under 38 C.F.R. § 20.101 (2008) to adjudicate 
this appeal regarding eligibility for fee basis care.  
However, that jurisdiction is somewhat limited.  38 C.F.R. 
§ 20.101(b) addresses appellate jurisdiction of 
determinations of the Veterans Health Administration by the 
Board and states that the Board's appellate jurisdiction 
extends to questions of eligibility for hospitalization, 
outpatient treatment, and nursing home and domiciliary care; 
for devices such as prostheses, canes, wheelchairs, back 
braces, orthopedic shoes, and similar appliances; and for 
other benefits administered by the Veterans Health 
Administration.  That regulation further states that medical 
determinations, such as determinations of the need for and 
appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are thus beyond the Board's jurisdiction.  Typical examples 
of these issues are described and include whether a 
particular drug should be prescribed, whether a specific type 
of physiotherapy should be ordered, and similar judgmental 
treatment decisions with which an attending physician may be 
faced.  38 C.F.R. § 20.101(b) (2008).

The United States Court of Appeals for Veterans Claims 
(Court), in Meakin v. West, 11 Vet. App. 183 (1998), 
determined that the Board had jurisdiction to review a 
determination by a VAMC that the Veteran was not eligible for 
fee basis outpatient treatment for service-connected 
disabilities.  The Court noted that in determining whether a 
claimant would be eligible for fee basis outpatient medical 
care, a claimant must be a Veteran seeking treatment for a 
service-connected disability, and VA facilities are either 
(1) geographically inaccessible or (2) not capable of 
providing the care or services that the claimant requires.  
The Court stated that with regard to the latter factor, the 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.  Meakin, 
11 Vet. App. at 187.  Thus, as a general matter, the Board 
may review the Veteran's claim for eligibility for fee basis 
services for outpatient treatment outside the VA healthcare 
system, but may not review determinations as to the need for 
and appropriateness of specific types of care.

The Board notes that, because the Veteran is seeking 
treatment for his service-connected PTSD, he clearly meets 
the disability criteria for receiving fee basis medical 
services.  See 38 C.F.R. § 17.52(a)(1)(i) (2008).  
Consequently, the Board must determine whether the VAMC is 
capable of providing the medical treatment the Veteran needs 
and whether it is geographically accessible.  See 38 C.F.R. 
§ 17.52(a) (2008).

The Board notes that there is no evidence of record 
indicating that the nearest VAMC is geographically 
inaccessible for the Veteran, and, in fact, the Veteran has 
submitted no argument that the nearest VAMC is geographically 
inaccessible.  

With regard to determining whether the VAMC is capable of 
providing the medical treatment the Veteran needs, the 
Veteran has submitted several statements from private 
counselors and a clinical psychologist in support of his 
claim.

In a May 2006 statement from the Veteran's former private 
treating licensed clinical psychologist, it was noted that he 
treated the Veteran for 8 years.  See P.T.L., Ph.D. letter, 
May 2006.  The Veteran came to see him in an outpatient 
private practice setting under the VA Fee Basis program due 
to difficulties the Veteran had in trusting VA run counseling 
programs, and to some degree medical services rendered during 
the time of his original service related injuries.  It was 
noted that the Veteran suffers from PTSD with episodes of 
Major Depressive Disorder.  In spite of all efforts to 
integrate the Veteran into the VA counseling program, he 
remains skeptical and mildly paranoid that he is not 
receiving proper treatment, particularly psychological.  In 
2004, the Veteran was able to overcome that avoidance and 
paranoia sufficiently to apply for and enter the VA PTSD 
clinic in Menlo Park.  His course of treatment there is 
summarized elsewhere in his medical record; however, the 
result was his premature departure (expulsion) from the 
program, which rekindled the avoidance of direct VA 
counseling services.  This psychologist noted that the 
Veteran benefited from the outpatient fee basis services 
rendered at his office.  He concluded by stating that it is 
his opinion that the Veteran will do best if granted a fee 
basis authorization for private practice psychotherapy 
services in his new location.   

In an August 2006 statement from the executive director of 
Windgate Christian Counseling, it was indicated that this 
facility seeks to integrate the best of contemporary 
counseling theory and therapy with the unique and distinctive 
resources of the Christian faith.  The counselors are 
licensed to practice in the State of Missouri, doing all that 
is required to maintain those credentials, but also receive 
continuing education, which equips them to intentionally and 
effectively incorporate the resources of the Christian 
tradition into their practice.  The executive director went 
on to state that VA may not be able to offer someone who 
brings the resources of both disciplines together in their 
work with clients.  The Veteran is seeking a single counselor 
who is willing and equipped to provide a holistic approach to 
therapy that intentionally attends to emotional, cognitive, 
behavioral, and spiritual issues. 

In a September 2006 statement from the director of counseling 
at Center for Biblical Counseling & Education, it was 
indicated that the counseling the Veteran would receive at 
this facility would be based on a holistic approach of 
combining the clinical and the spiritual elements to the 
healing and wholeness process.  The Veteran's counseling and 
treatment plan would combine elements, such as affect 
management, memory work, cognitive restructuring, grief work, 
along with probing the spiritual beliefs and dimensions of 
his life.  The Veteran appears to be seeking a Christian 
service provider that is able to offer these different 
elements together under one roof.

The Board has considered the aforementioned opinions and is 
sympathetic to the concerns raised by the private health care 
providers as to whether the Veteran would be more 
appropriately treated by a private Christian counselor, 
rather than through VA.  As discussed above, however, the 
Board's jurisdiction is limited by 38 C.F.R. § 20.101(b), 
which states that medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are thus beyond 
the Board's jurisdiction.  In Meakin, the Court noted that, 
in adjudicating a claim for fee basis treatment, the Board's 
determination of whether a VA facility is capable of 
furnishing specific care or services does not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101.  

Thus, the narrow issue for eligibility for fee-basis 
treatment at a non-VA provider over which the Board has 
jurisdiction is whether the VA facility has the capability to 
provide care or services with respect to the kinds of 
disability for which the Veteran seeks treatment.  In other 
words, as the treatment at issue in this case is mental 
health care treatment, the relevant issue is whether 
psychiatric services are provided at a geographically 
accessible VA facility-not how confident the veteran feels 
about those psychiatric services, or whether he could 
potentially receive more personalized care from another 
provider.  

In this case, a reviewing physician from the St. Louis VAMC 
determined that the Veteran's disabilities do not prohibit 
him from traveling to either of two divisions of the VAMC, 
and that both divisions are capable of providing the services 
needed.  None of the medical opinions submitted by the 
Veteran refute that the VAMC is capable of providing 
psychiatric services, or assert that it is geographically 
inaccessible.  Instead they argue that he would be more 
appropriately cared for by a non-VA provider, particularly 
one that can provide Christian-oriented care that takes into 
account his spiritual needs.  Again, while the Board is very 
sympathetic to these concerns, they address the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101, and not 
the non-medical question of whether a geographically 
accessible VA facility is capable of providing the required 
psychiatric services, as contemplated by Meakin.  Thus, 
regardless of how persuasive or unpersuasive the Board may 
find the opinions of the private health care providers, their 
argument that the Veteran would be better served by their 
care instead of the psychiatric services of the VAMC is 
simply a matter over which the Board lacks jurisdiction.

In summary, the record reflects that there is a 
geographically accessible VA facility that can provide 
psychiatric services to the Veteran.  When there is an 
approximate balance of positive and negative evidence about a 
claim, reasonable doubt should be resolved in the claimant's 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. But when, 
as here, the evidence against the claim is much greater than 
that in favor, that doctrine is not applicable, and the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990)




ORDER

Entitlement to a fee basis outpatient identification card is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


